Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction

Newly submitted claims 2-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

Originally elected claim 1 recited, inter alia, an internet website that provides a single point member-user access to a multiplicity of websites and functions, comprising: a single login function that connects the member-user to a community landing point, said landing point providing point and click access to other internet websites; a community information posting and retrieving site; an individual information posting and retrieval site; and intermember communication capability, generally classified in CPC H04L 67/306. Newly submitted claims 2-21, by contrast, have been shifted to a social network application stored on a non-transitory computer readable storage medium that provides a single point access to multiple profiles, comprising, a single login function configured to connect a device of a particular user to a member account of the social network; a mode selection function; a user selection of first profile; and user selection of second profile; generally classified in CPC H04L 29/06836. As can be seen, the originally elected invention and the newly presented invention are directed to 

Note that the Office generally does not permit the shifting of an elected invention. See MPEP § 819. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 03-02-2021 canceling the claim drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because of the reasons given above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


JOEL MESA
Examiner
Art Unit 2447



/J.M/Examiner, Art Unit 2447                                

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447